These two cases were consolidated for trial; the facts are the same as in McDonald v. Pritzl, ante, p. 354,93 P.2d 11, except that the Tilden case involves bonds numbered 221 to 240 of the first bond issue, and the Landers case involves bonds of a second issue of $8,000 dated February 1, 1928.
The first bond issue was valid when issued, the second bond issue, because issued after and clearly in excess of the original assessment for costs and unpredicated upon any of the statutes, was not. The equitable doctrine outlined *Page 370 
in the McDonald case will therefore not go beyond requiring interest payment on the first bond issue, to the date said bond issue should have matured, that is, 1939. On the basis of the McDonald case, interest should be paid on the remaining unpaid bonds of the first issue involved herein as follows: 7 per cent on $9,500 for the years 1935, 1936, 1937, 1938 and 1939.
As thus modified the judgment is affirmed.
Costs to appellants.
Ailshie, C.J., Budge and Holden, JJ., and Winstead, D. J., concur.
Morgan, J., deeming himself disqualified did not participate in the decision of this case.
Petition for rehearing denied.